REASONS FOR ALLOWANCE 
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
 	Regarding independent claim 1 (and its dependents), the prior art does not disclose the claimed device specifically including as the distinguishing features in combination with the other limitations the claimed “an opening in which the locking pin is rotatably held, said opening is defined by a pair of coaxial circular holes made in said second component part of the frame, on sides opposite the seat, said holes being able to rotatably hold a given pair of axial portions of the pin that extend from sides opposite said intermediate portion, at least one of said holes being designed as a through-hole for inserting the locking pin into said opening said pin has an intermediate portion thereof which can remain interposed between said limbs when said limbs are inserted into the seat, said intermediate pin portion is designed to remain at a distance from said limbs, without interfering therewith, when the pin is rotated into a first position, and to interfere with said limbs when the pin is rotated into a second position, so as to resiliently stress said limbs such that they mutually diverge, with each limb against the corresponding wall of the seat, bringing about the relative attachment between said attachment elements.”
 	Regarding independent claim 8, the prior art does not disclose the claimed device specifically including as the distinguishing features in combination with the other limitations the claimed “wherein said limbs have a main longitudinal extent direction and have respective .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278.  The examiner can normally be reached on 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JAMES C. JONES/Primary Examiner, Art Unit 2872